              Case 2:19-cr-00012-RAJ Document 45 Filed 01/06/21 Page 1 of 1




1                                                             The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                        NO. 2:19-cr-00012-RAJ
10
                                     Plaintiff
11
                       v.                               ORDER GRANTING DEFENDANT’S
12
                                                        MOTION TO APPOINT COUNSEL
13     JOHN WILLIAM ALDERSON,
                                     Defendant.
14
15
           THIS MATTER comes before the Court on Defendant’s Pro Se Motion to Appoint
16
     Counsel. Having considered the motion, and the files and pleadings herein,
17
           IT IS HEREBY ORDERED that the Motion (Dkt. # 44) is GRANTED. The Clerk
18
     is directed to provide a copy of this Order to the CJA Coordinator for appointment of
19
     counsel in this matter. Appointment of counsel shall be for the sole purpose of assisting
20
     Defendant with a potential motion for compassionate release.
21
           DATED this 6th day of January, 2021.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28
      ORDER GRANTING MOTION
      TO APPOINT COUNSEL - 1
